                                      ATTACHMENT NO. 4

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


,                                                 )
                                                  )     CASE NO.
               Plaintiff,                         )
                                                  )     JUDGE BENITA Y. PEARSON
               v.                                 )
                                                  )     STIPULATION REGARDING
,                                                 )     INADVERTENT DISCLOSURE OF
                                                  )     ATTORNEY-CLIENT PRIVILEGE,
               Defendant.                         )     WORK PRODUCT PROTECTION OR
                                                  )     OTHER APPLICABLE PRIVILEGE



       IT IS HEREBY STIPULATED to, between the parties, through their respective

counsel, as follows:

       i.      Any inadvertent disclosure or production of documents protected by the parties’

               attorney-client privilege, work product protection or other applicable privilege

               will not constitute a waiver of either any available privilege or protection by the

               disclosing party.

       ii.     In the event that the receiving party discovers that it has received documents

               protected by the attorney-client privilege, work product protection or other

               applicable privilege, it will bring that fact to the attention of the producing party

               immediately upon discovery.

       iii.    In the event that the producing party discovers that it has produced documents

               protected by the attorney-client privilege, work product protection or other
             applicable privilege, it will bring that fact to the attention of the receiving party

             immediately upon discovery.

      iv.    Upon request of the producing party, the receiving party will promptly return to

             the producing party any documents protected by the party’s attorney-client

             privilege, work product protection or other applicable privilege and any copies

             that the receiving party may have made.

      v.     Upon the request of the producing party, the receiving party will promptly

             disclose the names of any individuals who have read or have had access to the

             documents protected by the party’s attorney-client privilege, work product

             protection or other applicable privilege.

      vi.    No such inadvertently produced documents protected by the parties’

             attorney-client privilege, work product protection or other applicable privilege

             may be used in evidence against the producing party.

      vii.   Attorney-client privilege and work product protection shall have the meanings as

             provided in FRE 502 (g) (1) and (2).


Stipulated by:

______________________                       _____________________
Attorney for Plaintiff                       Attorney for Defendant




                                                2
